 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                                    EASTERN DISTRICT OF CALIFORNIA

10

11   JEREMY MICHAEL GARDNER,                           No. 1:17-cv-01369-DAD-HBK
12                       Plaintiff,                    FINDINGS AND RECOMMENDATIONS TO
                                                       DISMISS CASE WITHOUT PREJUDICE1
13            v.
                                                       OBJECTIONS DUE IN FOURTEEN DAYS2
14   P. BOLES, Custodial Officer at Stanislaus
     County Mens Jail,
15
                         Defendant.
16

17

18            This matter comes before the court upon periodic review of the file. As more fully set
19   forth below, the undersigned recommends the court dismiss this case without prejudice due to
20   plaintiff’s failure to update his address of record and prosecute this case.
21       I.        FACTS AND BACKGROUND
22            Plaintiff Jeremy Michael Gardner is a former state prisoner proceeding pro se and in
23   forma pauperis on his civil rights complaint filed under 42 U.S.C. § 1983 on October 12, 2017.
24   (Doc. Nos. 1, 13). This matter was reassigned to the undersigned on November 17, 2020. (Doc.
25   No. 42). On February 4, 2021, the court denied plaintiff’s then pending motion to compel as
26
     1
       This matter was referred to the undersigned pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302
27   (E.D. Ca. 2019).
     2
       Due to the age of this case and because plaintiff is no longer incarcerated, he is subject to a 14-day
28   objection period pursuant to Local Rule 304(b). (E.D. Ca. 2019).
                                                          1
 1   moot. (Doc. No. 43). A copy of that order sent to plaintiff was returned as “Undeliverable, Not

 2   in Custody” on February 22, 2021. (See docket). On April 7, 2021, the court set this matter for a

 3   status conference to be held on May 7, 2021, and further directed the parties to contact the court

 4   to receive the video conference link. (Doc. No. 44). Plaintiff failed to contact the court to obtain

 5   the video conference link and the court consequently vacated the conference. (Doc. No. 45). On

 6   May 12, 2021, the April 7, 2021 order was returned as undeliverable. (See docket). Plaintiff’s

 7   notice of change of address was due by May 3, 2021. E.D. Cal. Loc. R. 183(b) (2019). Plaintiff

 8   has not updated his address as of the date of these findings and recommendations.

 9      II.      APPLICABLE LAW

10            This court’s Local Rules require litigants to keep the court apprised of their current

11   address, specifically providing:

12                   “[a] party appearing in propria persona shall keep the Court and
                     opposing parties advised as to his or her current address. If mail
13                   directed to a plaintiff in propria persona by the Clerk is returned by
                     the U.S. Postal Service, and if such plaintiff fails to notify the Court
14                   and opposing parties within sixty-three (63) days thereafter of a
                     current address, the Court may dismiss the action without prejudice
15                   for failure to prosecute.”
16            E.D. Cal. Loc. R. 183(b) (2019). Federal Rule of Civil Procedure 41(b) permits the court

17   to involuntarily dismiss an action when a litigant fails to prosecute an action or fails to comply

18   with other Rules or with a court order. See Fed. R. Civ. P. 41(b); see Applied Underwriters v.

19   Lichtenegger, 913 F.3d 884, 889 (9th Cir. 2019) (citations omitted); Hells Canyon Pres. Council

20   v. U.S. Forest Serv., 403 F.3d 683, 689 (9th Cir. 2005) (“[T]he consensus among our sister
21   circuits, with which we agree, is that courts may dismiss under Rule 41(b) sua sponte, at least

22   under certain circumstances.”). Local Rule 110 similarly permits the court to impose sanctions

23   on a party who fails to comply with the court’s Rules or any order of court. Precedent supports a

24   dismissal of a case when a litigant fails to keep the court appraised on his address. Carey v. King,

25   856 F.2d 1439 (9th Cir. 1988) (affirming lower court and finding no abuse of discretion when

26   district court dismissed case without prejudice after pro se plaintiff did not comply with local rule
27   requiring pro se plaintiffs keep court apprised of addresses at all times); Hanley v. Opinski, Case

28   No. 1:16-cv-391-DAD-SAB, 2018 WL 3388510 (E.D. Ca. July 10, 2018) (dismissing action for
                                                        2
 1   failure to prosecute and failure to provide court with current address).

 2              Before dismissing an action under Fed. R. Civ. P. 41, the court must consider: (1) the

 3   public interest in expeditious resolution of litigation; (2) the court’s need to manage a docket; (3)

 4   the risk of prejudice to defendant; (4) public policy favoring disposition on the merits; (5) the

 5   availability of less drastic sanctions. See Applied Underwriters, 913 F.3d at 889 (noting that

 6   these five factors “must” be analyzed before a Rule 41 involuntary dismissal) (emphasis added);

 7   Malone v. U.S. Postal Service, 833 F.2d 128, 130 (9th Cir. 1987) (reviewing five factors and

 8   independently reviewing the record because district court did not make finding as to each factor);

 9   but see Bautista v. Los Angeles County, 216 F.3d 837, 841 (9th Cir. 2000) (listing the same five

10   factors, but noting the court need not make explicit findings as to each) (emphasis added); Ferdik

11   v. Bonzelet, 963 F.2d 1258, 1260 (9th Cir. 1992) (affirming dismissal of pro se 1983 action when

12   plaintiff did not amend caption to remove “et al” as the court directed and reiterating that an

13   explicit finding of each factor is not required by the district court).

14       III.       ANALYSIS

15              The undersigned considers each of the above-stated factors and concludes dismissal is

16   warranted in this case. The expeditious resolution of litigation is deemed to be in the public

17   interest, satisfying the first factor. Yourish v. California Amplifier, 191 F.3d 983, 990–91 (9th

18   Cir. 1999). Turning to the second factor, the court’s need to efficiently manage its docket cannot

19   be overstated. This court has “one of the heaviest caseloads in the nation,” and due to unfilled

20   judicial vacancies, which is further exacerbated by the Covid-19 pandemic, operates under a
21   declared judicial emergency. See Amended Standing Order in Light of Ongoing Judicial

22   Emergency in the Eastern District of California. The court’s time is better spent on its other

23   matters than needlessly consumed managing a case with a recalcitrant litigant. Indeed, “trial

24   courts do not have time to waste on multiple failures by aspiring litigants to follow the rules and

25   requirements of our courts.” Pagtalunan v. Galaza, 291 F.3d at 644 (Trott, J., concurring in

26   affirmance of district court’s involuntary dismissal with prejudice of habeas petition where
27   petitioner failed to timely respond to court order and noting “the weight of the docket-managing

28   factor depends upon the size and load of the docket, and those in the best position to know what
                                                         3
 1   that is are our beleaguered trial judges.”). Delays inevitably have the inherent risk that evidence

 2   will become stale or witnesses' memories will fade or be unavailable and can prejudice a

 3   defendant, thereby satisfying the third factor. See Sibron v. New York, 392 U.S. 40, 57 (1968).

 4   Finally, a less drastic remedies in lieu of dismissal, such as directing plaintiff to submit an

 5   updated address or an order to show cause why the case should not be dismissed for failure to

 6   comply with Local Rules, would be an act of futility because the order would be returned without

 7   delivery. Additionally, the instant dismissal is a dismissal without prejudice, which is a lesser

 8   sanction than a dismissal with prejudice, thereby addressing the fifth factor.

 9            Plaintiff failed to keep the court appraised of his address as required by Local Rule 182(f)

10   and 183(b). This case cannot languish indefinitely, and the procedural rules are to be construed to

11   ensure a “speedy . . . determination of every action.” Fed. R. Civ. P. 1. After considering the

12   factors set forth supra and binding case law, the undersigned recommends dismissal, without

13   prejudice, under Fed. R. Civ. P. 41(b) and Local Rule 183(b).

14            Accordingly, it is RECOMMENDED:

15            This case be dismissed without prejudice.

16                                          NOTICE TO PARTIES

17            These findings and recommendations will be submitted to the United States district judge

18   assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(1). Within fourteen

19   (14) days after being served with these findings and recommendations, a party may file written

20   objections with the Court. The document should be captioned “Objections to Magistrate Judge’s
21   Findings and Recommendations.” Parties are advised that failure to file objections within the

22   specified time may result in the waiver of rights on appeal. Wilkerson v. Wheeler, 772 F.3d 834,

23   838-39 (9th Cir. 2014) (citing Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

24
     IT IS SO ORDERED.
25

26
     Dated:      May 13, 2021
27                                                          HELENA M. BARCH-KUCHTA
                                                            UNITED STATES MAGISTRATE JUDGE
28
                                                        4
